Title: From William Cranch to Abigail Smith Adams, 1 September 1811
From: Cranch, William
To: Adams, Abigail Smith



My dear Aunt,
Washington Sep. 1. 1811.

I thank you most sincerely for your excellent letter of 5th. ulto. which I should have answer’d before, but for the sickness & removal of my family. The precarious state of my dear mother’s health, for some time past, has, I trust, in some measure prepared me for an event, which is certainly inevitable and which we know can not be long procrastinated. Indeed our term of existence here is so short, our enjoyments so unstable, our hopes so delusive, our anticipations so false, that it is as much the dictate of Philosophy as of Religion to trust but little to the future—to anticipate neither good nor Evil—but to say, in the language of our holy religion, sufficient unto the day is the evil thereof.
I am thankful that her mind becomes illumined as her frame decays, and that she enjoys such a fine flow of spirits. I hope they may continue to gild the evening of her days.
I have received several letters from my father lately which indicate a calmness, a tranquility and a vigour of mind scarcely to be expected at his time of life, and in the situation of his family. I am thankful that he thus retains his faculties.
The great rains we have had, have made the season very sickly, especially in the neighbourhood, where I lived. The disease most prevalent is the bilious remittent fever. I have taken part of a house on the hill near the house built by the late Gustavus Scott who was one of the Commissioners of this city. The house formerly belonged to Mr. Holmead. The change of air must be considerable; at least we are out of the influence of the local causes to which in a great measure I attributed our bad health—I mean the stagnant water in the cellars of the unfinished houses—and in the brick yards, and the marsh of James’s creek, with which we were surrounded at the point.
I think I ought not to return to it again; and as I am to seek a new residence I have sometimes thought of removing to Alexandria, where rents are low & provisions cheap; and where I can have the benefit of good schools for my daughters without sending them to a boarding school; & where every thing is convenient, and society upon a scale better suited to our circumstances and habits. The district court, of which I am sole Judge, sits only in Alexandria.— The only disadvantage which I think of at present is, that I shall not find it so convenient to attend the Supreme Court to take notes of reports, and as if I resided in this city. Alexandria I believe is more healthy than the city.  The Ague & fever has not been known for many years, in the thick settled part of the town; and the bilious fever is very rare. I should be able to visit my land, in case I should improve it, without the heavy tax of the Bridge toll.
These are my principal reasons for thinking of a residence in Alexandria—but I am by no means determined.—Health, education, society, economy and convenience, and are considerations of the first importance in chusing a residence, and if the balance of these should be clearly in favour of Alexandria I ought to go there.
Eight Nine of my family have had the bilious fever this summer; although the season has not yet arrived when we generally expect it. We are all recovering but one servant who was taken two days ago. Mary has had no fever these last 36 hours—Nancy had a fever last night & great part of this day; but it seems now to have intermitted & we have begun to give her the bark.
I am happy to hear that Mrs. Smith and Caroline are with you & in health. Present her my best, and if she will accept them, my affectionate regards—as well as to your son, the two Mrs. Adams’s & Susan & Louisa; and accept for yourself and for my venerated Uncle, / the most respectful affection / of your obliged & grateful / nephew
W Cranch.